--------------------------------------------------------------------------------

EXHIBIT 10.1
 
 

--------------------------------------------------------------------------------

 
$100,000,000 
 
CREDIT AGREEMENT
 
Dated as of October 31, 2012
 
among
 
UIL HOLDINGS CORPORATION
 
as the Borrower
 
THE BANKS NAMED HEREIN
 
as Banks
 
and
 
JPMORGAN CHASE BANK, N.A.
 
as Administrative Agent
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

 
Page
   
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
SECTION 1.01. Certain Defined Terms.
1
SECTION 1.02. Computation of Time Periods.
13
SECTION 1.03. Accounting Terms.
13
   
ARTICLE II AMOUNTS AND TERMS OF THE EXTENSIONS OF CREDIT
13
SECTION 2.01. The Advances.
13
SECTION 2.02. Making the Initial Advances.
13
SECTION 2.03. Reduction of the Commitments.
15
SECTION 2.04. Repayment of Advances.
15
SECTION 2.05. Interest on Advances.
15
SECTION 2.06. Additional Interest on Eurodollar Rate Advances.
15
SECTION 2.07. Interest Rate Determination.
16
SECTION 2.08. Voluntary Conversion of Advances.
17
SECTION 2.09. Prepayments of Advances.
17
SECTION 2.10. Increased Costs.
17
SECTION 2.11. Illegality.
18
SECTION 2.12. Payments and Computations.
19
SECTION 2.13. Sharing of Payments, Etc.
20
SECTION 2.14. Taxes.
21
   
ARTICLE III CONDITIONS PRECEDENT
24
SECTION 3.01. Conditions Precedent to Initial Advances.
24
   
ARTICLE IV REPRESENTATIONS AND WARRANTIES
26
SECTION 4.01. Representations and Warranties of the Borrower.
26
   
ARTICLE V COVENANTS OF THE BORROWER
29
SECTION 5.01. Affirmative Covenants.
29
SECTION 5.02. Negative Covenants.
32
SECTION 5.03. Financial Covenant.
34
   
ARTICLE VI EVENTS OF DEFAULT
34
SECTION 6.01. Events of Default.
34
   
ARTICLE VII THE ADMINISTRATIVE AGENT
36
SECTION 7.01. Authorization and Action.
36
SECTION 7.02. Administrative Agent’s Reliance, Etc.
36
SECTION 7.03. JPMorgan and Affiliates.
37
SECTION 7.04. Bank Credit Decision.
37
SECTION 7.05. Indemnification.
37
SECTION 7.06. Successor Administrative Agent.
38

 
 
i

--------------------------------------------------------------------------------

 
 

 
Page
   
ARTICLE VIII MISCELLANEOUS
38
SECTION 8.01. Amendments, Etc.
38
SECTION 8.02. Notices, Etc.
39
SECTION 8.03. No Waiver; Remedies.
40
SECTION 8.04. Costs, Expenses, Taxes and Indemnification.
40
SECTION 8.05. Right of Set-off.
41
SECTION 8.06. Binding Effect; Participations and Assignments; No Fiduciary
Relationship.
42
SECTION 8.07. Confidentiality
47
SECTION 8.08. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial;
Certain Disclosures.
47
SECTION 8.09. Execution in Counterparts.
48
SECTION 8.10. USA PATRIOT Act Notice.
48
SECTION 8.11. Defaulting Banks.
48

 
Schedule I
-
List of Applicable Lending Offices
     
Schedule 5.02
-
Existing Liens
     
Exhibit A
-
Form of Notice of Borrowing
     
Exhibit B
-
Form of Assignment and Assumption
     
Exhibit C
-
Form of Opinion of Counsel to the Borrower
     
Exhibit D
-
Form of Opinion of Special New York Counsel to the Administrative Agent
     
Exhibit E-1
 
Form of U.S. Tax Compliance Certificate
     
Exhibit E-2
 
Form of U.S. Tax Compliance Certificate
     
Exhibit E-3
 
Form of U.S. Tax Compliance Certificate
     
Exhibit E-4
 
Form of U.S. Tax Compliance Certificate

 
 
ii

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT


This CREDIT AGREEMENT, dated as of October 31, 2012, among UIL HOLDINGS
CORPORATION, a Connecticut corporation (the “Borrower”), the banks parties
hereto (the “Banks”) and JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as
administrative agent (the “Administrative Agent”).
 
PRELMINARY STATEMENT:
 
WHEREAS, the Borrower has requested, and the Banks and the Administrative Agent
have agreed, to extend credit to the Borrower on the terms set forth herein;
 
NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.01.   Certain Defined Terms.
 
As used in this agreement (this “Agreement”), the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):
 
“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.
 
“Advance” means an advance by a Bank to the Borrower as part of a Borrowing and
refers to a Base Rate Advance or a Eurodollar Rate Advance, each of which shall
be a “Type” of Advance.
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.
 
“Applicable Lending Office” means, with respect to each Bank, such Bank’s
Domestic Lending Office in the case of a Base Rate Advance and such Bank’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
 
“Applicable Margin” means with respect to any Base Rate Advance and any
Eurodollar Rate Advance, at all times during which any Applicable Rating Level
set forth below is in effect, the rate per annum (except as provided below) for
such Type of Advance set forth below next to such Applicable Rating Level:
 
 
 

--------------------------------------------------------------------------------

 
 
Applicable
Rating Level
Applicable Margin
For Eurodollar Rate
Advances
Applicable Margin
For Base Rate
Advances
1
0.625%
0.000%
2
0.700%
0.000%
3
0.800%
0.000%
4
1.000%
0.000%
5
1.150%
0.150%



provided, that the Applicable Margins set forth above will increase, for each
Applicable Rating Level, upon the occurrence and during the continuance of any
Event of Default by 2.0% per annum.
 
A change in the Applicable Margin resulting from a change in the Applicable
Rating Level shall become effective upon the date of announcement of a change in
the Reference Ratings that results in a change in the Applicable Rating Level.
 
“Applicable Rating Level” shall be determined in accordance with the Reference
Ratings as follows:
 
Reference Ratings
Applicable Rating Level
A3 or higher by Moody’s or A- or higher by S&P
1
Baa1 by Moody’s or BBB+ by S&P
2
Baa2 by Moody’s or BBB by S&P
3
Baa3 by Moody’s or BBB- by S&P
4
lower than Baa3 by Moody’s or BBB- by S&P or no such Reference Rating
5



For the purposes of the foregoing, if the Reference Ratings issued by Moody’s or
S&P are not the same (i.e., a “split rating”), the higher of such Reference
Ratings shall control, unless (i) such Reference Ratings differ by more than one
level, in which case the Reference Rating one level below the higher of the two
Reference Ratings shall control, or (ii) a Reference Rating is below Baa3 or
BBB- (as applicable), in which case the lower of the two Reference Ratings shall
control.  The Applicable Rating Level shall be redetermined on the date of
announcement of a change in the Reference Ratings.
 
 “Approved Fund” means any Fund that is administered or managed by (i) a Bank,
(ii) an Affiliate of a Bank or (iii) an entity or an Affiliate of an entity that
administers or manages a Bank.
 
 
2

--------------------------------------------------------------------------------

 
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Bank and an Eligible Assignee (with the consent of any party whose consent is
required by Section 8.06), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form approved by the
Administrative Agent.
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a governmental authority or instrumentality thereof if and for so long as
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
governmental authority or instrumentality) to reject, repudiate, disavow or
disaffirm obligations such as those under this Agreement.
 
“Banks” means JPMorgan Chase Bank, N.A. and its successors and permitted assigns
pursuant to Section 8.06.
 
“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time which rate per annum shall at all times be
equal to the highest of:
 
(i)            the rate of interest announced publicly by JPMorgan in New York,
New York, from time to time as JPMorgan’s prime rate;
 
(ii)           the sum of 1/2 of 1% per annum plus the Federal Funds Rate; and
 
(iii)          LIBOR, as appearing on Page 3750 of the Dow Jones Market Service
(or another commercially available source providing quotations of LIBOR as
designated by the Administrative Agent from time to time) at 11:00 a.m. (London
time) such day for a term of one month (or if no such rates are quoted on such
day, the previous day for which quotations are available) (the “One-Month LIBOR
Rate”) plus 1%; provided, however, if more than one rate is specified on such
service, the applicable rate shall be the arithmetic mean of all such rates plus
1%.
 
The Base Rate shall change concurrently with each change in such prime rate, the
Federal Funds Rate or the One-Month LIBOR Rate, as the case may be.
 
“Base Rate Advance” means an Advance that bears interest as provided in Section
2.05(a).
 
“Base Rate Borrowing” means a Borrowing composed of Base Rate Advances.
 
“Berkshire Gas” means The Berkshire Gas Company, a Massachusetts gas company.
 
 
3

--------------------------------------------------------------------------------

 
 
“Berkshire Gas Indenture” means the First Mortgage Indenture and Deed of Trust,
dated as of July 1, 1954, of the Pittsfield Coal Gas Company to Chemical Bank &
Trust Company, as trustee, as amended and supplemented from time to time.
 
“Borrower” has the meaning specified in the recital of parties to this
Agreement.
 
“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type and, in the case of Eurodollar Rate Advances, having Interest Periods of
the same duration, made by each of the Banks pursuant to Section 2.01 or
Converted pursuant to Section 2.07 or 2.08.
 
“Business Day” means a day of the year other than a Saturday, Sunday or a public
or bank holiday in New York City or New Haven, Connecticut, and, if the
applicable Business Day relates to any Eurodollar Rate Advances, on which
dealings are carried on in the London interbank market.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
 
“Change of Control” means the occurrence, after the date of this Agreement, of
(i) any Person or two or more Persons acting in concert acquiring beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended), directly or
indirectly, of securities of the Borrower (or other securities convertible into
such securities) representing 50% or more of the combined voting power of all
securities of the Borrower entitled to vote in the election of directors; or
(ii) individuals who at the beginning of the term of this Agreement were
directors ceasing for any reason to constitute a majority of the Board of
Directors of the Borrower unless the Persons replacing such individuals were
nominated by the stockholders or the Board of Directors of the Borrower in
accordance with the Borrower’s Bylaws; or (iii) any Person or two or more
Persons acting in concert acquiring by contract or otherwise, or entering into a
contract or arrangement which upon consummation will result in its or their
acquisition of, or control over, securities of the Borrower (or other securities
convertible into such securities) representing 50% or more of the combined
voting power of all securities of the Borrower entitled to vote in the election
of directors.
 
“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time, and the applicable regulations thereunder.
 
 
4

--------------------------------------------------------------------------------

 
 
“Commitment” has the meaning specified in Section 2.01 hereof.
 
“Commitment Percentage” means, as to any Bank as of any date of determination,
the percentage describing such Bank’s pro rata share of the Commitments on such
date.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated Capital” means the sum of (i) Consolidated Debt and (ii) the
consolidated equity of all classes of stock (whether common, preferred or
preference) of the Borrower, in each case determined in accordance with GAAP,
except that unrealized gains and losses reflected in other comprehensive income
in respect of qualified and non-qualified defined benefit pension plans, as well
as other post-retirement benefit plans of the Borrower and its Consolidated
Subsidiaries, for any period shall be excluded for purposes of such
determination.
 
“Consolidated Debt” means the total principal amount of all Debt of the Borrower
and its Consolidated Subsidiaries.
 
“Consolidated Subsidiary” means, with respect to any Person at any time, any
Subsidiary or other Person the accounts of which would be consolidated with
those of such first Person in its consolidated financial statements in
accordance with GAAP.
 
“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.07 or 2.08 or
the selection of a new, or the renewal of the same, Interest Period for
Eurodollar Rate Advances pursuant to Section 2.07 or 2.08.
 
“Credit Parties” means the Administrative Agent and the Banks.
 
“Debt” of any Person means, without duplication, (i)  all indebtedness of such
Person for borrowed money, (ii) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 60 days incurred in the ordinary course of such Person’s business),
(iii) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (iv) all obligations of such Person as lessee under
leases that have been, in accordance with GAAP, recorded as capital leases, (v)
all obligations of such Person in respect of reimbursement agreements with
respect to acceptances, letters of credit (other than trade letters of credit)
or similar extensions of credit, (vi) all reasonably quantifiable obligations
under indemnities or under support or capital contribution agreements and other
reasonably quantifiable obligations (contingent or otherwise) to purchase or
otherwise to assure a creditor against loss in respect of, or to assure an
obligee against loss in respect of, all Debt of others referred to in clauses
(i) through (v) above guaranteed directly or indirectly in any manner by such
Person, or in effect guaranteed directly or indirectly by such Person through an
agreement (A) to pay or purchase such Debt or to advance or supply funds for the
payment or purchase of such Debt, (B) to purchase, sell or lease (as lessee or
lessor) property, or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such Debt or to assure the holder of such
Debt against loss, (C) to supply funds to or in any other manner invest in the
debtor (including any agreement to pay for property or services irrespective of
whether such property is received or such services are rendered) or (D)
otherwise to assure a creditor against loss, and (vii) preferred securities
issued by any Consolidated Subsidiary of the Borrower held directly or
indirectly by any person other than the Borrower; provided, however, for the
avoidance of doubt, “Debt” shall not include any obligation of any Person under
indemnities, reimbursement agreements or similar arrangements with respect to
surety bonds and other performance guaranties.
 
 
5

--------------------------------------------------------------------------------

 
 
“Defaulting Bank” means any Bank, as reasonably determined by the Administrative
Agent, that (i) has failed, within three Business Days after the date required
to be funded or paid, (A) to fund any portion of its Advances or (B) to pay over
to any Credit Party any other amount required to be paid by it under this
Agreement, unless, in the case of clause (A) above, such Bank notifies the
Administrative Agent in writing that such failure is the result of such Bank’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(ii) has notified the Borrower or any Credit Party in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Bank’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding an Advance cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (iii) has
failed, within three Business Days after request by the Administrative Agent,
acting in good faith, to provide a certification in writing from an authorized
officer of such Bank that it will comply with its obligations to fund
prospective Advances, provided that such Bank shall cease to be a Defaulting
Bank pursuant to clause (iii) upon such requesting party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (iv) has become the subject of a Bankruptcy Event.
 
“Domestic Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Domestic Lending Office” opposite its name on Schedule I
hereto or such other office of such Bank as such Bank may from time to time
specify to the Borrower and the Administrative Agent.
 
“Drawdown Date” means the Business Day selected by the Borrower occurring during
the period from the date hereof to and including November 9, 2012 on which the
Advances are initially made hereunder.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 8.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 8.06(b)(iii)).
 
“Environmental Event” means (i) the generation, storage, disposal, removal,
transportation or treatment of Hazardous Materials in violation of applicable
law (A) on any real property owned, occupied or operated by the Borrower or any
Person for whose conduct the Borrower is responsible (“Real Property”), or (B)
in the vicinity of any Real Property, which through soil or ground water
migration is reasonably likely to come to be located at or on such Real
Property; (ii) the receipt by the Borrower of any written notice or claim of any
violation of any Environmental Law or of any action based upon nuisance,
negligence or other tort theory alleging liability on the basis of improper
generation, storage, disposal, removal, transportation or treatment of Hazardous
Materials on any Real Property; or (iii) the presence or release of Hazardous
Materials at or from any Real Property, that has resulted in contamination or
deterioration of any portion of such property in or to a level of contamination
greater than the levels permitted or established by any governmental authority
having jurisdiction over the Borrower or any Real Property.
 
 
6

--------------------------------------------------------------------------------

 
 
“Environmental Laws” means any and all federal, state and local statutes, laws,
regulations, ordinances, judgments, orders, decrees, and permits and all other
governmental rules, concessions, grants, franchises, licenses, agreements or
other governmental restrictions relating to the environment or the release of
any materials into the environment, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, the Clean Water Act (33 U.S.C. Sections 1251 et seq.), the Clean Air
Act (42 U.S.C. Sections 7401 et seq.), the Toxic Substances Control Act (15
U.S.C. Section 2601 et seq.), the Hazardous Materials Transportation Act (49
U.S.C. Sections 1801 et seq.), and the Resource Conservation and Recovery Act
(42 U.S.C. Sections 6901 et seq.).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
“ERISA Event” means (i) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, unless the 30-day notice requirement with respect
thereto has been waived by the PBGC; (ii) the provision by the administrator of
any Plan of notice of intent to terminate such Plan, pursuant to Section
4041(a)(2) of ERISA (including any such notice with respect to a plan amendment
referred to in Section 4041(e) of ERISA); (iii) the cessation of operations at a
facility in the circumstances described in Section 4062(e) of ERISA; (iv) the
withdrawal by the Borrower or an Affiliate of the Borrower from a
Multiple-Employer Plan during a plan year for which it was a “substantial
employer”, as defined in Section 4001(a)(2) of ERISA; (v) the failure by the
Borrower or an Affiliate of the Borrower to make a payment to a Plan required
under Section 303(k) of ERISA, which Section imposes a Lien for failure to make
required payments; (vi) the adoption of an amendment to a Plan requiring the
provision of security to such Plan, pursuant to Section 307 of ERISA; or (vii)
the institution by the PBGC of proceedings to terminate a Plan, pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, a Plan, and, in the case of any event
described in clause (ii), (iv), (v), (vi) or (vii), the then-present value of
such Plan’s vested benefits exceeds the then-current value of assets accumulated
in such Plan by more than $10,000,000 (or in the case of withdrawal of a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA), the
withdrawing employer’s proportionate share of such excess shall exceed such
amount) and, in any other case, the net liability of the Borrower and its
affiliates in respect of such event exceeds $10,000,000.
 
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
 
“Eurodollar Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Eurodollar Lending Office” opposite its name on Schedule
I hereto, or such other office of such Bank as such Bank may from time to time
specify to the Borrower and the Administrative Agent.
 
 
7

--------------------------------------------------------------------------------

 
 
“Eurodollar Rate” means, for the Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing an interest rate per annum equal
to the rate appearing on page 3750 of the Dow Jones Market Service (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time) at 11:00 a.m. (London time), two Business Days prior to the
commencement of such Interest Period, for dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period.  If such rate is not available at such time for any reason, then the
“Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate (rounded upward to the
nearest 1/16 of 1%) at which deposits in U.S. dollars of $5,000,0000 for
delivery on the first day of such Interest Period and with a term equivalent to
such Interest Period would be offered by JPMorgan’s (or its Affiliate’s)
principal London branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of such Interest Period; subject, however, to the
provisions of Section 2.07 hereof.
 
“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.05(b).
 
“Eurodollar Rate Borrowing” means a Borrowing composed of Eurodollar Rate
Advances.
 
“Eurodollar Rate Reserve Percentage” of any Bank for the Interest Period for any
Eurodollar Rate Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Bank with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.
 
“Event of Default” has the meaning specified in Section 6.01.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (A) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Bank, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (B)
that are Other Connection Taxes, (ii) in the case of a Bank, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such Bank
with respect to an applicable interest in an Advance or Commitment pursuant to a
law in effect on the date on which (A) such Bank acquires such interest in the
Advance or Commitment (other than pursuant to an assignment requested by the
Borrower under Section 8.06(f)) or (B) such Bank changes its Applicable Lending
Office, except in each case to the extent that, pursuant to Section 2.14,
amounts with respect to such Taxes were payable either to such Bank’s assignor
immediately before such Bank became a party hereto or to such Bank immediately
before it changed its Applicable Lending Office, (iii) Taxes attributable to
such Recipient’s failure to comply with Section 2.14(f) and (iv) any U.S.
federal withholding Taxes imposed under FATCA.
 
 
8

--------------------------------------------------------------------------------

 
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
 
“First Mortgage Bonds” means the first mortgage bonds issued under the FMB
Indentures.
 
“FMB Indentures” means the Berkshire Gas Indenture and the Southern Connecticut
Indenture.
 
“Foreign Lender” means a Bank that is not a U.S. Person.
 
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“GAAP” has the meaning specified in Section 1.03.
 
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
“Hazardous Materials” means any solid wastes, toxic or hazardous substances,
wastes or contaminants, polychlorinated biphenyls, paint containing lead, urea,
formaldehyde foam insulation and discharges of sewage or effluent, as any of
such terms is defined from time to time in or for the purposes of any
Environmental Laws, friable asbestos, pesticides, petroleum or petroleum
products.
 
 
9

--------------------------------------------------------------------------------

 
 
“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (ii) to the extent not otherwise described
in (i), Other Taxes.
 
“Interest Period” means, for each Eurodollar Rate Advance constituting part of
the same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Advance into such a Eurodollar Rate
Advance and ending on the last day of the period selected by the Borrower
pursuant to the provisions below and, thereafter, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below.  The duration of each such Interest Period shall be one week
or one, two or three months or such other periods acceptable to all the Banks,
as the Borrower may select, upon notice received by the Administrative Agent in
accordance with Section 2.02(a) or Section 2.08; provided, however, that:
 
(i)            the duration of any Interest Period that commences before the
Maturity Date and otherwise ends after the Maturity Date shall end on the
Maturity Date;
 
(ii)           if any Interest Period begins on a day for which there is no
corresponding day in the calendar month during which such Interest Period is to
end, such Interest Period shall end on the last Business Day of such month; and
 
(iii)          whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day, provided, that
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day.
 
“IRS” means the United States Internal Revenue Service.
 
“JPMorgan” has the meaning specified in the recital of parties to this
Agreement.
 
“Lien” has the meaning specified in Section 5.02(a).
 
“Loan Document” means this Agreement and any promissory notes delivered pursuant
to Section 2.01(b) or 3.01(a).
 
“Majority Banks” means at any time, if there are Advances outstanding, Banks
holding in excess of 50% of the Advances then outstanding, or, if there are no
Advances outstanding, Banks holding in excess of 50% of the Commitments.
 
“Material Subsidiary” means each Utility Subsidiary and each other Subsidiary of
the Borrower that is a “significant subsidiary” (within the meaning of
Regulation S-X of the Securities and Exchange Commission).
 
“Maturity Date” means October 31, 2013 or the earlier date of termination in
whole of the Commitments pursuant to Section 2.03 or Section 6.01 hereof.
 
 
10

--------------------------------------------------------------------------------

 
 
“Multiple-Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (i) is maintained for employees of the Borrower or an
Affiliate of the Borrower and at least one Person other than the Borrower and
its Affiliates or (ii) was so maintained and in respect of which the Borrower or
an Affiliate of the Borrower could have liability under Section 4064 or 4069 of
ERISA in the event such plan has been or were to be terminated.
 
“Non-Defaulting Bank” means, at the time of determination, a Bank that is not a
Defaulting Bank.
 
“Notice of Borrowing” has the meaning specified in Section 2.02(a) hereof.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 8.06(f)).
 
“Participant” has the meaning specified in Section 8.06(d).
 
“Participant Register” has the meaning specified in Section 8.06(d).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
 
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture or
other entity, or a government or any political subdivision or agency thereof.
 
“Plan” means a Single-Employer Plan or a Multiple-Employer Plan.
 
“Recipient” means the Administrative Agent and any Bank.
 
“Reference Ratings” means the ratings assigned by S&P and Moody’s to the
long-term senior unsecured non-credit enhanced debt of the Borrower (the
“Borrower Debt”); provided that:
 
(i)            if neither S&P nor Moody’s maintains a rating on the Borrower
Debt, then the Reference Ratings shall be based on the ratings assigned by
Moody’s and S&P to the long-term senior secured debt (the “Secured Debt”) of the
Borrower, but such ratings shall be deemed to correspond to the Applicable
Rating Level that is one level lower than the level that would otherwise
correspond to such Secured Debt ratings; and
 
 
11

--------------------------------------------------------------------------------

 
 
(ii)           if neither S&P nor Moody’s maintains a rating on the Borrower
Debt or on the Secured Debt of the Borrower, then the Reference Rating shall be
based on the Borrower’s long-term corporate/issuer ratings maintained by S&P and
Moody’s.
 
“Register” has the meaning specified in Section 8.06(c).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
 
“Single-Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (i) is maintained for employees of the Borrower or an
Affiliate of the Borrower and no Person other than the Borrower and its
Affiliates, or (ii) was so maintained and in respect of which the Borrower or an
Affiliate of the Borrower could have liability under Section 4069 of ERISA in
the event such plan has been or were to be terminated.
 
“Southern Connecticut” means The Southern Connecticut Gas Company, a Connecticut
corporation.
 
“Southern Connecticut Indenture” means the Indenture, dated as of March 1, 1948,
between The Bridgeport Gas Light Company and The Bridgeport-City Trust Company,
as trustee, as amended and supplemented from time to time.
 
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (i) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (ii) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (iii) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Type” has the meaning assigned to such term in the definition of “Advance” when
used in such context.
 
“UI” means The United Illuminating Company, a specially chartered Connecticut
corporation.
 
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
 
 
12

--------------------------------------------------------------------------------

 
 
“Utility Subsidiary” means UI, Berkshire Gas, Southern Connecticut, Connecticut
Natural Gas Corporation and each other Subsidiary of the Borrower providing a
commodity or service at rates regulated by any Governmental Authority.
 
“Withholding Agent” means the Borrower and the Administrative Agent.
 
SECTION 1.02.   Computation of Time Periods.
 
In this Agreement in the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding”.
 
SECTION 1.03.   Accounting Terms. 
 
All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles consistent with those
applied in the preparation of the financial statements referred to in Section
4.01(e) hereof (“GAAP”).
 
ARTICLE II
AMOUNTS AND TERMS OF THE EXTENSIONS OF CREDIT
 
SECTION 2.01.   The Advances.
 
(a)           Each Bank severally agrees, on the terms and conditions
hereinafter set forth, to make Advances to the Borrower on the Drawdown Date in
an aggregate amount not to exceed the amount set opposite such Bank’s name on
Schedule I hereto as such amount may be reduced prior to the Drawdown Date
pursuant to Section 2.03 hereof (such Bank’s “Commitment”).  Following the
making of such Advances, the Advances may be Converted in accordance with
Section 2.08.  Each Base Rate Borrowing shall be in an integral multiple of
$1,000,000, and each Eurodollar Rate Borrowing shall be in an aggregate amount
not less than $5,000,000, or an integral multiple of $1,000,000 in excess
thereof.  Each Borrowing made on the Drawdown Date shall consist of Advances of
the same Type and, in the case of Eurodollar Rate Advances, having Interest
Periods of the same duration, made on the Drawdown Date to the Borrower by the
Banks ratably according to their respective Commitments.  Once repaid, the
principal amount of each Advance may not be reborrowed.
 
(b)           Any Bank may request that any Advances made by it be evidenced by
one or more promissory notes.  In such event, the Borrower shall prepare,
execute and deliver to such Bank one or more promissory notes payable to the
order of such Bank (or, if requested by such Bank, to such Bank and its
assignees) and in a form approved by the Administrative Agent.
 
SECTION 2.02.   Making the Initial Advances.
 
(a)           The initial Borrowings shall be made on notice, given not later
than 11:00 A.M. (New York City time) on the Drawdown Date, in the case of a
proposed Base Rate Borrowing, or on the third Business Day prior to the Drawdown
Date, in the case of a proposed Eurodollar Rate Borrowing, by the Borrower to
the Administrative Agent, which shall give to each Bank prompt notice thereof by
telecopier, telex or cable.  Each such notice of a Borrowing (a “Notice of
Borrowing”) shall be by telecopier, telex or cable, confirmed immediately in
writing, in substantially the form of Exhibit A hereto, specifying therein the
requested (i) Drawdown Date, (ii) Type of Advances constituting such Borrowing,
(iii) aggregate amount of such Borrowing, and (iv) in the case of a Eurodollar
Rate Borrowing, the initial Interest Period for each of the Advances
constituting such Borrowing.  Each Bank shall, before 12:00 noon (New York City
time) on the date of such Borrowing, make available for the account of its
Applicable Lending Office to the Administrative Agent at its address referred to
in Section 8.02 such Bank’s ratable portion of such Borrowing, in same day
funds.  After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower at the
Administrative Agent’s aforesaid address.
 
 
13

--------------------------------------------------------------------------------

 
 
(b)           Each Notice of Borrowing shall be irrevocable and binding on the
Borrower.  In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Bank against any loss, cost or expense incurred by such Bank as a
result of any failure to fulfill on or before the date specified in such Notice
of Borrowing for such Borrowing the applicable conditions set forth in Article
III, including, without limitation, any loss (including loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Bank to fund the Advance to be made
by such Bank as part of such Borrowing when such Advance, as a result of such
failure, is not made on such date.
 
(c)           Unless the Administrative Agent shall have received notice from a
Bank prior to the Drawdown Date that such Bank will not make available to the
Administrative Agent such Bank’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Bank has made such portion available
to the Administrative Agent on the Drawdown Date in accordance with subsection
(a) of this Section 2.02 and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding
amount.  If and to the extent that such Bank shall not have so made such ratable
portion available to the Administrative Agent, such Bank and the Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Borrower, the
interest rate applicable at the time to Advances constituting such Borrowing and
(ii) in the case of such Bank, the Federal Funds Rate.  If such Bank shall repay
to the Administrative Agent such corresponding amount, such amount so repaid
shall constitute such Bank’s Advance as part of such Borrowing for purposes of
this Agreement.
 
(d)           The failure of any Bank to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Bank of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Bank
shall be responsible for the failure of any other Bank to make the Advance to be
made by such other Bank on the date of any Borrowing.
 
 
14

--------------------------------------------------------------------------------

 
 
SECTION 2.03.   Reduction of the Commitments.


(a)           The Borrower shall have the right, upon at least three Business
Days’ notice to the Administrative Agent, to terminate in whole or reduce
ratably in part the unused portions of the respective Commitments of the Banks,
provided that the aggregate amount of the Commitments of the Banks shall not be
reduced to an amount that is less than the aggregate principal amount of
Advances outstanding at such time and provided, further, that each partial
reduction shall be in the aggregate amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof.
 
(b)           At any time following the making of the initial Advances hereunder
on the Drawdown Date that the aggregate Commitments shall exceed the aggregate
principal amount of the Advances outstanding, the Commitments shall
automatically and permanently reduce by an amount equal to such excess.
 
(c)           Once terminated or reduced, a Commitment may not be
reinstated.  The Administrative Agent shall promptly notify each Bank of any
reduction in the Commitments pursuant to this Section 2.03.
 
SECTION 2.04.   Repayment of Advances.
 
The Borrower shall repay to the Administrative Agent for the ratable accounts of
the Banks on the Maturity Date the aggregate principal amount of the Advances
then outstanding.
 
SECTION 2.05.   Interest on Advances.
 
The Borrower shall pay interest on the unpaid principal amount of each Advance
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:
 
(a)           Base Rate Advances.  If such Advance is a Base Rate Advance, a
rate per annum equal at all times to the Base Rate plus the Applicable Margin,
payable quarterly on the last day of each March, June, September and December
during the term hereof, on the Maturity Date and on the date such Base Rate
Advance shall be Converted or paid in full.
 
(b)           Eurodollar Rate Advances.  If such Advance is a Eurodollar Rate
Advance, a rate per annum equal at all times during the Interest Period for such
Advance to the Eurodollar Rate for such Interest Period plus the Applicable
Margin, payable on the last day of such Interest Period, provided, however, that
if the Interest Period for such Advance is greater than three months then
interest shall also be payable at the end of each three month interval following
the date of such Advance.
 
SECTION 2.06.   Additional Interest on Eurodollar Rate Advances.
 
The Borrower shall pay to each Bank, so long as such Bank shall be required
under regulations of the Board of Governors of the Federal Reserve System to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities, additional interest on the unpaid principal
amount of each Eurodollar Rate Advance of such Bank made to the Borrower, from
the date of such Advance until such principal amount is paid in full, at an
interest rate per annum equal at all times to the remainder obtained by
subtracting (i) the Eurodollar Rate for the Interest Period for such Advance
from (ii) the rate obtained by dividing such Eurodollar Rate by a percentage
equal to 100% minus the Eurodollar Rate Reserve Percentage of such Bank for such
Interest Period, payable on each date on which interest is payable on such
Advance.  Such additional interest shall be determined by such Bank and notified
to the Borrower through the Administrative Agent.
 
 
15

--------------------------------------------------------------------------------

 
 
SECTION 2.07.   Interest Rate Determination.
 
(a)           The Administrative Agent shall give prompt notice to the Borrower
and the Banks of the applicable interest rate determined by the Administrative
Agent for purposes of Section 2.05(a) or (b) hereof.
 
(b)           If, with respect to any Eurodollar Rate Advances, (i) the
Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or (ii) the Majority
Banks notify the Administrative Agent that the Eurodollar Rate for any Interest
Period for such Advances will not adequately reflect the cost to such Majority
Banks of making, funding or maintaining their respective Eurodollar Rate
Advances for such Interest Period, the Administrative Agent shall forthwith so
notify the Borrower and the Banks, whereupon
 
(i)            each Eurodollar Rate Advance will automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Advance,
and
 
(ii)           the obligation of the Banks to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Borrower and the Banks that the circumstances causing such suspension
no longer exist.
 
(c)           If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Borrower and the Banks, and
such Advances will automatically, on the last day of the then existing Interest
Period therefor, Convert into Base Rate Advances.
 
(d)           On the date on which the aggregate unpaid principal amount of
Advances constituting any Borrowing shall be reduced, by payment or prepayment
or otherwise, to less than $1,000,000, such Advances shall, if they are
Eurodollar Rate Advances, automatically Convert into Base Rate Advances, and on
and after such date the right of the Borrower to Convert such Advances into
Eurodollar Rate Advances shall terminate; provided, however, that if and so long
as each such Advance shall be of the same Type and have the same Interest Period
as Advances constituting another Borrowing or other Borrowings, and the
aggregate unpaid principal amount of all such Advances shall equal or exceed
$1,000,000, the Borrower shall have the right to continue all such Advances as,
or to Convert all such Advances into, Advances of such Type having such Interest
Period.
 
 
16

--------------------------------------------------------------------------------

 
 
SECTION 2.08.   Voluntary Conversion of Advances.
 
So long as no Event of Default or event that would constitute an Event of
Default but for the requirement that notice be given or time elapse or both has
occurred and is continuing, then the Borrower may on any Business Day, upon
notice given to the Administrative Agent not later than 11:00 A.M. (New York
City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.07 and 2.11 hereof,
Convert all or a portion of Advances of one Type constituting the same Borrowing
into Advances of another Type or Advances of the same Type to a new Interest
Period; provided, however, that any Conversion of any Eurodollar Rate Advances
into Base Rate Advances or Eurodollar Rate Advances into Eurodollar Rate
Advances having new Interest Periods shall be made on, and only on, the last day
of an Interest Period for such Eurodollar Rate Advances, unless the Borrower
shall also reimburse the Banks in respect thereof pursuant to Section 8.04(b)
hereof on the date of such Conversion.  Each such notice of a Conversion shall,
within the restrictions specified above, specify (i) the date of such
Conversion, (ii) the Advances to be Converted, and (iii) if such Conversion is
into or relating to Eurodollar Rate Advances, the duration of the Interest
Period for each such Advance.  The Administrative Agent shall promptly notify
each Bank of any notice received from the Borrower pursuant to this Section.
 
SECTION 2.09.   Prepayments of Advances.  Upon notice, given not later than
11:00 a.m. (New York City time) on the date of a proposed prepayment for Base
Rate Advances and on the third Business Day prior to the date of such prepayment
for Eurodollar Rate Advances, the Borrower may, and if such notice is given the
Borrower shall, prepay the outstanding principal amounts of the Advances
constituting part of the same Borrowing in whole or ratably in part, together
with accrued interest to the date of such prepayment on the principal amount
prepaid; provided, however, that (i) each partial prepayment shall be in an
aggregate principal amount not less than $5,000,000 or an integral multiple of
$1,000,000 in excess thereof (or, if less, the aggregate amount of all Advances
constituting the same Borrowing), and (ii) in the case of any such prepayment of
a Eurodollar Rate Advance, the Borrower shall be obligated to reimburse the
Banks in respect thereof pursuant to Section 8.04(b).  Except as provided in
this Section 2.09, the Borrower shall not have any right to prepay any principal
amount of any Advances.
 
SECTION 2.10.   Increased Costs.
 
(a)           Increased Costs Generally.  If any Change in Law shall:
 
(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Bank (except any reserve requirement for which the Borrower is required to
pay additional interest pursuant to Section 2.06);
 
(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (ii) through (iv) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or
 
 
17

--------------------------------------------------------------------------------

 
 
(iii)           impose on any Bank or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Advances made by such Bank;
 
and the result of any of the foregoing shall be to increase the cost to such
Bank or such other Recipient of making, converting to, continuing or maintaining
any Advance or of maintaining its obligation to make any such Advance, or to
reduce the amount of any sum received or receivable by such Bank or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Bank or other Recipient, the Borrower will pay to such Bank
or other Recipient, as the case may be, such additional amount or amounts as
will compensate such Bank or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.
 
(b)           Capital Requirements.  If any Bank determines that any Change in
Law affecting such Bank or any Applicable Lending Office of such Bank or such
Bank’s holding company, if any, regarding capital or liquidity requirements, has
or would have the effect of reducing the rate of return on such Bank’s capital
or on the capital of such Bank’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Bank or the Advances made by it, to a
level below that which such Bank or such Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Bank’s
policies and the policies of such Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Bank such
additional amount or amounts as will compensate such Bank or such Bank’s holding
company for any such reduction suffered.
 
(c)           Certificates for Reimbursement.  A certificate of a Bank setting
forth the amount or amounts necessary to compensate such Bank or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower, shall be conclusive absent manifest
error.  The Borrower shall pay such Bank the undisputed amount shown as due on
any such certificate within 10 days after receipt thereof.
 
(d)           Delay in Requests.  Failure or delay on the part of any Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Bank’s right to demand such compensation; provided that the Borrower shall
not be required to compensate a Bank pursuant to this Section for any increased
costs incurred or reductions suffered more than six months prior to the date
that such Bank notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Bank’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
 
SECTION 2.11.   Illegality. 
 
Notwithstanding any other provision of this Agreement, if any Bank shall notify
the Administrative Agent that the introduction of or any change in or in the
interpretation of any law or regulation makes it unlawful, or any central bank
or other governmental authority asserts that it is unlawful, for such Bank or
its Eurodollar Lending Office to perform its obligations hereunder to make
Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (i) the obligation of the Banks to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Borrower and the Banks that the circumstances causing such suspension
no longer exist and (ii) the Borrower shall forthwith prepay in full all
Eurodollar Rate Advances of all Banks then outstanding, together with interest
accrued thereon, unless the Borrower, within five Business Days of notice from
the Administrative Agent, Converts all Eurodollar Rate Advances of all Banks
then outstanding into Base Rate Advances in accordance with Section 2.08;
provided, however, that the Borrower will not be permitted to Convert such
Eurodollar Rate Advances to Base Rate Advances if the applicable law or
regulation requires immediate compliance on the part of such affected Bank.
 
 
18

--------------------------------------------------------------------------------

 
 
SECTION 2.12.   Payments and Computations.
 
(a)           The Borrower shall make each payment to be made by it hereunder,
without condition or deduction for counterclaim, defense, recoupment or setoff,
not later than 11:00 A.M. (New York City time) on the day when due in U.S.
dollars to the Administrative Agent at its address at 10 South Dearborn,
Chicago, Illinois 60603, Mid Corp Loan & Agency, in same day funds.  The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal, interest or facility fees ratably (other
than amounts payable pursuant to Section 2.06, 2.10 or 2.13 hereof and except as
provided otherwise in Sections 2.13(b) and 8.11) to the Banks for the account of
their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Bank to such Bank for the account of
its Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement.
 
(b)           The Borrower hereby authorizes each Bank, if and to the extent
payment owed by the Borrower to such Bank is not made (to such Bank or to the
Administrative Agent for such Bank) when due hereunder, to charge from time to
time against any or all of the Borrower’s accounts with such Bank any amount so
due.
 
(c)           All computations of interest based on clause (a) of the definition
of “Base Rate” shall be made by the Administrative Agent on the basis of a year
of 365 or 366 days, as the case may be, and all computations of interest based
on clause (b) or (c) of the definition of “Base Rate” or on the Eurodollar Rate
shall be made by the Administrative Agent, and all computations of interest
pursuant to Section 2.06 shall be made by a Bank, in each case on the basis of a
year of 360 days for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest is
payable.  Each determination by the Administrative Agent (or, in the case of
Section 2.06 hereof, by a Bank) of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.
 
(d)           Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of interest or principal, as the case may be; provided,
however, if such extension would cause payment of interest on or principal of
Eurodollar Rate Advances to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.
 
 
19

--------------------------------------------------------------------------------

 
 
(e)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Banks
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date, and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Bank on such due
date an amount equal to the amount then due such Bank.  If and to the extent
that the Borrower shall not have so made such payment in full to the
Administrative Agent, each Bank shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Bank together with interest
thereon for each day from the date such amount is distributed to such Bank until
the date such Bank repays such amount to the Administrative Agent, at the
Federal Funds Rate.
 
(f)           Notwithstanding anything to the contrary contained herein, any
amount payable by the Borrower hereunder, other than the principal amount of the
Advances, that is not paid when due (whether at stated maturity, by acceleration
or otherwise) shall bear interest from the date when due until paid in full at a
rate equal at all times to the sum of the Base Rate plus the Applicable Margin,
plus 2% per annum, payable upon demand.
 
SECTION 2.13.   Sharing of Payments, Etc. 
 
(a)           If any Bank shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of the Advances made by it (other than pursuant to Section 2.06 or 2.10
hereof) in excess of its ratable share of payments on account of the Advances
obtained by all the Banks, such Bank shall forthwith purchase from the other
Banks such participations in their Advances as shall be necessary to cause such
purchasing Bank to share the excess payment ratably with each of them, provided,
however, that if all or any portion of such excess payment is thereafter
recovered from such purchasing Bank, such purchase from each Bank shall be
rescinded and such Bank shall repay to the purchasing Bank the purchase price to
the extent of such recovery together with an amount equal to such Bank’s ratable
share (according to the proportion of (i) the amount of such Bank’s required
repayment to (ii) the total amount so recovered from the purchasing Bank) of any
interest or other amount paid or payable by the purchasing Bank in respect of
the total amount so recovered.  The Borrower agrees that any Bank so purchasing
a participation from another Bank pursuant to this Section 2.13 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Bank were the direct creditor of the Borrower in the amount of such
participation.
 
(b)           If any Bank shall fail to make any payment required to be made by
it pursuant to Section 2.02(a) or 7.05, then the Administrative Agent may, in
its discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Bank for the benefit of the Administrative Agent to satisfy such Bank’s
obligations to it under such Section until all such unsatisfied obligations are
fully paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such Bank
under any such Section in any order as determined by the Administrative Agent in
its discretion until all such unsatisfied payment obligations of such Bank are
fully paid.
 
 
20

--------------------------------------------------------------------------------

 
 
SECTION 2.14.   Taxes.
 
(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
 
(b)           Payment of Other Taxes by the Borrower.  The Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
 
(c)           Indemnification by the Borrower.  The Borrower shall indemnify
each Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient by the Borrower and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Bank
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Bank, shall be conclusive absent manifest error.
 
(d)           Indemnification by the Banks.  Each Bank shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Bank (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Bank’s failure to comply with the provisions
of Section 8.06(d) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Bank, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Bank by the Administrative Agent shall be
conclusive absent manifest error.  Each Bank hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Bank under any Loan Document or otherwise payable by the Administrative
Agent to the Bank from any other source against any amount due to the
Administrative Agent under this subsection (d).
 
(e)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority pursuant to this Section 2.14,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
 
21

--------------------------------------------------------------------------------

 


(f)           Status of Banks.
 
(i)           Any Bank that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Bank, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Bank is subject to backup
withholding or information reporting requirements.  Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.14(f)(ii)(A), (B) and (D) below) shall not be required if in the
Bank’s reasonable judgment such completion, execution or submission would
subject such Bank to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Bank.
 
(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,
 
(A)           any Bank that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Bank becomes a
Bank under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed originals of IRS
Form W-9 certifying that such Bank is exempt from U.S. federal backup
withholding tax;
 
(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
 
 
22

--------------------------------------------------------------------------------

 
 
(2)           executed originals of IRS Form W-8ECI;
 
(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or
 
(4)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner;
 
(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(D)           if a payment made to a Bank under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Bank were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Bank shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Bank has complied with such Bank’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment.  Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
 
 
23

--------------------------------------------------------------------------------

 


Each Bank agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
 
(g)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.14
(including by the payment of additional amounts pursuant to this Section 2.14),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all reasonable out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund) promptly following receipt of any such refund of Taxes.  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this subsection (g)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority.  Notwithstanding anything to
the contrary in this subsection (g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this subsection
(g) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.  This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
 
(h)           Survival.  Each party’s obligations under this Section 2.14 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Bank, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
 
ARTICLE III
CONDITIONS PRECEDENT
 
SECTION 3.01.   Conditions Precedent to Initial Advances. 
 
The obligation of each Bank to make the initial Advances to be made by it
hereunder is subject to the satisfaction, on the date hereof, of the following
conditions precedent:
 
(a)           The representations and warranties of the Borrower contained in
Section 4.01 shall  be true and correct, and no event shall have occurred and be
continuing, or shall result from such Advance or from the application of the
proceeds therefrom, that constitutes an Event of Default or would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.
 
 
24

--------------------------------------------------------------------------------

 
 
(b)           The Administrative Agent shall have received the following, each
dated on or as of the date hereof, in form and substance satisfactory to the
Administrative Agent and (except for the promissory notes referred to in (i)
below) in sufficient copies for each Bank:
 
 
(i)
Promissory notes of the Borrower payable to the order of each Bank requesting
such a note in a form acceptable to the Administrative Agent.

 
 
(ii)
Certified copies of the resolutions of the Board of Directors of the Borrower
approving this Agreement and the other Loan Documents, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement and such other Loan Documents, together with
certified copies of the certificate of incorporation and bylaws (or equivalent
documents) of the Borrower, and a certificate from the secretary of state of the
State of Connecticut (or other appropriate authority of such jurisdiction)
evidencing the legal existence of the Borrower.

 
 
(iii)
A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the other Loan Documents and the other
documents to be delivered hereunder and attesting to the accuracy of the
representations and warranties of the Borrower set forth in Section 4.01.

 
 
(iv)
A favorable opinion of Wiggin and Dana LLP, counsel for the Borrower,
substantially in the form of Exhibit C hereto and as to such other matters as
any Bank through the Administrative Agent may reasonably request.

 
 
(v)
A favorable opinion of King & Spalding LLP, counsel for the Administrative
Agent, substantially in the form of Exhibit D hereto.

 
 
(vi)
Such information as shall be sufficient for the Administrative Agent and each
Bank to verify the identity of the Borrower for purposes of complying with the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001),
as contemplated by Section 8.10 hereof.

 
 
(vii)
Such other information or documentation as the Administrative Agent reasonably
requests for the Borrower.

 
 
25

--------------------------------------------------------------------------------

 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01.   Representations and Warranties of the Borrower.
 
The Borrower represents and warrants as follows on the date hereof and at such
other times as specified herein:
 
(a)           The Borrower and each Material Subsidiary is duly organized and
validly existing under the laws of its state of organization and is duly
qualified to do business, and is in good standing, in every jurisdiction where
the nature of its business requires it to be so qualified.  Except where failure
to procure the same will not materially affect the conduct of its business, the
Borrower and each Material Subsidiary has validly procured and now possesses all
franchises, rights, licenses and permits and other similar authorizations which
are required for its present operations by each jurisdiction in which it is
carrying on any material portion of its business.  The Borrower and each
Material Subsidiary is in compliance in all material respects with all
applicable laws, rules, regulations and orders (such compliance to include,
without limitation, compliance with ERISA, all Environmental Laws and payment of
all taxes, assessments and governmental charges imposed upon it or upon its
property, except to the extent contested in good faith), non-compliance with
which would materially adversely affect the business, operations, affairs,
assets, condition, financial or otherwise, or prospects of the Borrower and its
Subsidiaries, taken as a whole, or in any way affect the ability of the Borrower
to perform its obligations under this Agreement or any other Loan Document.
 
(b)           The execution, delivery and performance by the Borrower of each
Loan Document and all other instruments and documents to be delivered hereunder,
and the transactions contemplated hereby and thereby, are within the Borrower’s
corporate powers, have been duly authorized by all necessary corporate action,
do not contravene (i) the Borrower’s certificate of incorporation or bylaws or
(ii) any law, rule, regulation, order or judgment applicable to, or any
contractual restriction binding on or affecting, the Borrower, and do not result
in or require the creation of any Lien, security interest or other charge or
encumbrance upon or with respect to any of its properties, except pursuant to
this Agreement.
 
(c)           No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required for
the due execution, delivery and performance by the Borrower of each Loan
Document or any other document or instrument to be delivered by the Borrower
hereunder.
 
(d)           This Agreement is, and any promissory note when delivered pursuant
to Section 2.01(b) will be, the legal, valid and binding obligations of the
Borrower enforceable against the Borrower in accordance with their respective
terms, except as limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights and (ii) general principles of equity that
restrict the availability of equitable remedies.
 
 
26

--------------------------------------------------------------------------------

 
 
(e)           The consolidated balance sheet (including the notes thereto) of
the Borrower and its Subsidiaries as at December 31, 2011 and the related
consolidated statements of income and retained earnings of the Borrower and its
Subsidiaries for the fiscal year then ended, audited by PricewaterhouseCoopers
LLP, independent public accountants, and the unaudited consolidated balance
sheet of the Borrower and its Subsidiaries as at June 30, 2012, and the related
unaudited consolidated statements of income of the Borrower and its Subsidiaries
for the fiscal quarter then ended, certified by the chief financial officer of
the Borrower, copies of which have been furnished to each Bank, fairly present
(subject, in the case of such balance sheet and statements of income for the
fiscal quarter ended June 30, 2012, to normal year-end adjustments) the
consolidated financial condition of the Borrower and its Subsidiaries as at such
dates and the consolidated results of the operations of the Borrower and its
Subsidiaries for the periods ended on such dates, all in accordance with
GAAP.  Except as described in said June 30, 2012 financial statements, since
December 31, 2011 there has been no material adverse change in the business,
operations, affairs, assets, condition, financial or otherwise, or prospects of
the Borrower and its Subsidiaries on a consolidated basis.
 
(f)           There has not been any failure by the Borrower or any Material
Subsidiary to file at or prior to the time required any report or other filing
with any regulatory or other governmental authority having jurisdiction over it,
which failure would materially adversely affect the business, operations,
affairs, assets, condition, financial or otherwise, or prospects of the Borrower
and its Subsidiaries, taken as a whole.
 
(g)           Except as described in the Borrower’s Annual Report on Form 10-K
for the fiscal year ended December 31, 2011 or in the Borrower’s Quarterly
Report on Form 10-Q for the quarter ended June 30, 2012 (including in each case,
the notes in the financial statements included therein), there are neither (i)
any actions, suits or proceedings pending or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries or the
property of the Borrower or any of its Subsidiaries in any court or before any
arbitrator of any kind or before or by any governmental body, nor (ii) any
developments or determinations in any such suits or proceedings, which actions,
suits, proceedings, developments or determinations may materially adversely
affect the business, operations, affairs, assets, condition, financial or
otherwise, or prospects of the Borrower and its Subsidiaries, taken as a whole,
or that may materially adversely affect the ability of the Borrower to perform
its obligations under any Loan Document.  The Borrower is not in default with
respect to any order of any court, arbitrator or governmental body, except for
defaults with respect to orders of governmental agencies, which defaults are not
material to the business or operations of the Borrower.
 
(h)           No proceeds of any Advance will be used by the Borrower to acquire
any security in any transaction that is subject to Sections 13 and 14 of the
Securities Exchange Act of 1934, as amended.
 
(i)           The Borrower is not engaged in the business of extending credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock.
 
 
27

--------------------------------------------------------------------------------

 
 
(j)            The Borrower is not an “investment company” as defined in, or is
otherwise subject to regulation under, the Investment Company Act of 1940.
 
(k)           No ERISA Event has occurred or is reasonably expected to occur
with respect to any Plan which reasonably could be expected to materially
adversely affect the business, operations, affairs, assets or condition,
financial or otherwise, or prospects of the Borrower and its subsidiaries on a
consolidated basis, or the ability of the Borrower to perform its obligations
hereunder.  The Borrower is not an employer under any Multiple-Employer Plan.
 
(l)            The Borrower and each Material Subsidiary carries insurance with
responsible and reputable insurance companies or associations in such amounts
and covering such risks as is usually carried by companies engaged in similar
businesses and owning similar properties in the same general areas in which the
Borrower operates.
 
(m)          No Environmental Event has occurred and is continuing except for
such Environmental Events as have been disclosed to the Banks in writing, and as
do not, in the reasonable opinion of the Borrower, materially adversely affect
the assets, liabilities, financial condition, business, operations or prospects
of the Borrower and its Subsidiaries, taken as a whole.
 
(n)          The Borrower and each of its Subsidiaries has filed all tax returns
(Federal, state and local) required to be filed and paid taxes shown thereon to
be due, including interest and penalties, or, to the extent the Borrower or such
Subsidiary is contesting in good faith an assertion of liability based on such
returns, has provided adequate reserves in accordance with generally accepted
accounting principles for payment thereof.
 
(o)          The information (other than any financial projections) furnished by
or on behalf of the Borrower to the Administrative Agent or any Bank in
connection with the negotiation of this Agreement or included herein or
delivered pursuant hereto is and will, when taken as a whole, be complete and
correct in all material respects and does not and will not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not misleading in light of the
circumstances under which such statements were or are made.  The financial
projections, if any, that have been or will be prepared by the Borrower and made
available to the Administrative Agent or any Bank have been or will be prepared
in good faith based upon assumptions that management of the Borrower believes in
good faith to be reasonable (it being understood that such projections are
subject to significant uncertainties and contingencies, many of which are beyond
the Borrower’s control, and that no assurance can be given that the projections
will be realized).
 
 
28

--------------------------------------------------------------------------------

 
 
ARTICLE V
COVENANTS OF THE BORROWER
 
SECTION 5.01.   Affirmative Covenants.
 
So long as any Bank shall have any Commitment hereunder or any Advance shall
remain outstanding, the Borrower will, unless the Majority Banks shall otherwise
consent in writing:
 
(a)           Compliance with Laws, Etc.  Comply, and cause each Material
Subsidiary, to comply, in all material respects with all applicable laws, rules,
regulations and orders (such compliance to include, without limitation,
compliance with ERISA and all Environmental Laws), non-compliance with which
would materially adversely affect the business, operations, affairs, assets or
condition, financial or otherwise, or prospects of the Borrower and its
Subsidiaries, taken as a whole, or in any way affect the ability of the Borrower
to perform its obligations under this Agreement and the other Loan Documents.
 
(b)           Preservation of Corporate Existence.  Preserve and maintain, and
cause each Material Subsidiary to preserve and maintain, its corporate
existence, rights, licenses, permits, franchises and privileges in the
jurisdiction of its organization, and qualify and remain qualified in good
standing as a foreign corporation in each jurisdiction where the failure of such
Person to preserve and maintain such existence, rights, franchises, privileges
and qualification would materially adversely affect the interests of the Banks
under this Agreement, or the ability of the Borrower to perform its obligations
under this Agreement and the other Loan Documents.
 
(c)           Performance and Compliance with Other Agreements.  Perform and
comply, and cause each Material Subsidiary to perform and comply, with each of
the material provisions of each indenture, credit agreement, contract or other
agreement by which such Person or its properties are bound, non-performance or
non-compliance with which would have a material adverse effect upon the business
or credit of the Borrower or in any way affect the ability of the Borrower to
perform its obligations under this Agreement and the other Loan Documents.
 
(d)           Maintenance of Insurance.  Maintain, and cause each Material
Subsidiary to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which such Person operates.
 
(e)           Visitation Rights.  Subject to applicable law, during normal
business hours and upon reasonable notice, permit the Administrative Agent or
any of the Banks or any agents or representatives thereof, to examine and make
copies of and abstracts from the records and books of account of, and visit the
properties of, the Borrower and to discuss the affairs, finances and accounts of
the Borrower with any of its officers or directors; provided, that such records
and books of accounts and information concerning the affairs, finances and
accounts of the Borrower are not subject to legal privilege that, in the good
faith judgment of the Borrower, may be lost or impaired by virtue of such
disclosure, and provided, further that if the Borrower’s confidentiality
obligations to Persons that are not Affiliates of the Borrower do not permit the
Borrower to disclose such records and books of account or such information
concerning the affairs, finances and accounts of the Borrower, then the Borrower
shall not be obligated to do so, and provided, further that by requesting any
such copy or abstract, by visiting such properties, and by requesting
information concerning such affairs, finances and accounts of the Borrower, the
Administrative Agent or any Bank (a “Requesting Person”), or any agent or
representative thereof, will be deemed to have agreed that all such information
received by the Requesting Person in response to such request or in the course
of such visit will constitute “Information”, as defined in Section 8.07, and
that the Requesting Person will use such Information in accordance with the
provisions of Section 8.07.
 
 
29

--------------------------------------------------------------------------------

 
 
(f)           Keeping of Books.  Keep proper books of record and account, in
which full and correct entries shall be made of all financial transactions and
the assets and business of the Borrower in accordance with generally accepted
accounting principles consistent with those applied in the preparation of the
financial statements of the Borrower referred to in Section 4.01(e) hereof.
 
(g)           Maintenance of Properties, Etc.  Maintain and preserve, and cause
each Material Subsidiary to maintain and preserve, all of its properties that
are used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted.
 
(h)           Payment of Taxes, Etc.  Pay and discharge, and cause each Material
Subsidiary to pay and discharge, before the same shall become delinquent all
taxes, assessments and governmental charges, royalties or levies imposed upon it
or upon its property, except to the extent the same are being contested in good
faith by appropriate proceedings and for which such Person has set aside
adequate reserves in accordance with GAAP for the payment thereof.
 
(i)           Reporting Requirements.  Furnish the following to each Bank,
except that so long as any Bank is a party to the Amended and Restated Credit
Agreement, dated as of November 30, 2011, as amended (the “Primary Revolving
Facility”), among the Borrower, UI, Southern Connecticut, Connecticut Natural
Gas Corporation, Berkshire Gas and the banks and administrative agent named
therein, satisfaction of clauses (i) through (iv) of Section 5.01(i) of the
Primary Revolving Facility with respect to the Borrower shall be deemed to
satisfy the corresponding requirements to deliver information to such Bank under
clauses (i) through (iv) of this Section 5.01(i):
 
(i)            as soon as available and in any event within 60 days after the
end of each of the first three quarters of each fiscal year of the Borrower, the
Borrower’s Quarterly Report on Form 10-Q for such fiscal quarter, together with
a certificate of the chief financial officer of the Borrower (x) stating that no
event has occurred and is continuing that constitutes an Event of Default or
would constitute an Event of Default but for the requirement that notice be
given or time elapse or both, or, if an Event of Default or an event that would
constitute an Event of Default has occurred and is continuing, a statement as to
the nature thereof and the action that the Borrower proposes to take with
respect thereto and (y) demonstrating compliance with Section 5.03 hereof for
and as of the end of such quarter, such demonstration to be in a schedule which
sets forth the computations used in demonstrating such compliance;
 
 
30

--------------------------------------------------------------------------------

 
 
(ii)           as soon as available and in any event within 120 days after the
end of each fiscal year of the Borrower, the Borrower’s Annual Report on Form
10-K for such fiscal year, together with a certificate of the chief financial
officer of the Borrower (x) stating that no event has occurred and is continuing
that constitutes an Event of Default or would constitute an Event of Default but
for the requirement that notice be given or time elapse or both, or, if an Event
of Default or an event that would constitute an Event of Default has occurred
and is continuing, a statement as to the nature thereof and the action that the
Borrower proposes to take with respect thereto and (y) demon­strating compliance
with Section 5.03 hereof for and as of the end of the last fiscal quarter, such
demonstration to be in a schedule which sets forth the computations used in
demonstrating such compliance;
 
(iii)          promptly after the sending or filing thereof, copies of all
reports that the Borrower sends to any of its shareholders and copies of all
other reports and registration statements that the Borrower files with the
Securities and Exchange Commission or any national securities exchange, other
than registration statements relating to employee benefit plans, and to
registrations of securities for any selling security holder;
 
(iv)          promptly after the filing or receiving thereof, copies of all
reports and notices with respect to any Reportable Event defined in Article IV
of ERISA that the Borrower files under ERISA with the IRS or the PBGC or the
U.S. Department of Labor or which the Borrower receives from the PBGC;
 
(v)           as soon as possible and in any event within five days after the
occurrence of each Event of Default or each event that, with the giving of
notice or lapse of time or both, would constitute an Event of Default, the
statement of the chief financial officer or chief accounting officer of the
Borrower setting forth details of such Event of Default or event and the action
that the Borrower proposes to take with respect thereto;
 
(vi)          as soon as possible and in any event within five days after the
commencement thereof or any adverse determination or development therein, notice
of all actions, suits and proceedings that may adversely affect the Borrower’s
ability to perform its obligations under this Agreement;
 
(vii)         promptly after any change in any Reference Rating, notice of such
change; and
 
(viii)        subject to applicable law, during normal business hours and upon
reasonable notice, such other information, documents, records or reports
respecting the business, operations, affairs, assets or condition, financial or
otherwise, or prospects of the Borrower as any Bank through the Administrative
Agent may from time to time reasonably request; provided, that such records and
books of accounts and information concerning the affairs, finances and accounts
of the Borrower are not subject to legal privilege that, in the good faith
judgment of the Borrower, may be lost or impaired by virtue of such disclosure,
and provided, further that if the Borrower’s confidentiality obligations to
Persons that are not Affiliates of the Borrower do not permit the Borrower to
disclose such records and books of account or such information concerning the
affairs, finances and accounts of such Person, then the Borrower shall not be
obligated to do so, and provided, further that by requesting any such
information, documents, records or reports, the Requesting Person will be deemed
to have agreed that the Requesting Person will use the information, documents,
records or reports received in response to such request for the Requesting
Person’s own use in connection with this Agreement, and will keep such
information, documents, records or reports confidential and will not (except as
required by applicable law, regulation or legal or audit  process), without the
Borrower’s prior written consent, disclose any of such information, documents,
records or reports to any third person in any manner whatsoever.
 
 
31

--------------------------------------------------------------------------------

 
 
(j)            Use of Proceeds.  Use the proceeds of Advances to repay
outstanding Indebtedness of the Borrower, together with accrued interest
thereon.
 
SECTION 5.02.   Negative Covenants.
 
So long as any Bank shall have any Commitment hereunder or any Advance shall
remain outstanding, the Borrower, will not, without the written consent of the
Majority Banks:
 
(a)           Liens, Etc.  Create, assume or suffer to exist, or permit any
Material Subsidiary to create, assume or suffer to exist, any mortgage, deed of
trust, pledge, lien, security interest or other charge or encumbrance, or any
other type of preferential arrangement (each of the foregoing, a “Lien”), upon
or with respect to any of its properties or rights, whether now owned or
hereafter acquired, or assign as collateral any right to receive income,
services or property; provided, however, that the following shall be permitted
to exist:
 
(i)            Liens for taxes, assessments or governmental charges not
delinquent;
 
(ii)           Liens for workmen’s compensation awards and similar obligations
not delinquent;
 
(iii)          Liens for taxes, assessments or governmental charges delinquent
but the validity of which is being contested at the time in good faith by
appropriate proceedings;
 
(iv)          Liens existing upon any property acquired by such Person in the
ordinary course of business (other than any such Lien created in contemplation
of the acquisition of such property);
 
(v)           Liens arising in connection with sales or transfers of, or
financings secured by, accounts receivable or related contracts;
 
(vi)          Liens securing obligations incurred in the ordinary course of
business in respect of any interest rate, currency or commodity swap or hedge or
any other interest rate, currency or commodity risk protection arrangement;
 
(vii)         Liens in respect of property of (A) the Borrower or any Material
Subsidiary existing on the date hereof and described in Schedule 5.02 or (B)
Southern Connecticut or Berkshire Gas under the FMB Indentures, as modified,
supplemented or replaced from time to time; provided that, after giving effect
to any modification, supplement or replacement of any such FMB Indenture, the
collateral subject to such FMB Indenture and the restrictions on the issuance of
First Mortgage Bonds thereunder remain substantially the same as provided in the
applicable FMB Indenture, as in effect on the date hereof;
 
 
32

--------------------------------------------------------------------------------

 
 
(viii)        Liens in respect of property acquired or constructed by the
Borrower or any Material Subsidiary after the date hereof that are created at
the time of or within 120 days after acquisition or completion of construction
of such property to secure Debt assumed or incurred to finance all or any part
of the purchase price or cost of construction of such property, provided that in
any such case (A) no such Lien shall extend to or cover any other property of
such Person, and (B) the aggregate principal amount of Debt secured by all such
Liens in respect of any such property shall not exceed the cost of such property
and any improvements then being financed;
 
(ix)          extensions, renewals or replacements of any Liens permitted by
clause (vii) above (including successive extensions, renewals and replacements),
provided in each case that the principal amount of Debt (or the maximum
commitment therefore) secured by any such Lien is not increased and such Lien
does not extend to or cover any property other than the property covered by such
Lien on the date of such extension, renewal or replacement;
 
(x)            Liens created by or resulting from litigation or legal
proceedings that are currently being contested in good faith by appropriate
proceedings and do not involve amounts that in the aggregate would exceed
$10,000,000; and
 
(xi)           Liens incidental to the normal conduct of the business of the
Borrower or any Material Subsidiary or the ownership of its property that are
not incurred in connection with the incurrence of Debt and that do not in the
aggregate materially impair the use of such property in the operation of the
business of the Borrower and its Subsidiaries, taken as a whole, or the value of
such property for the purposes of such business.
 
(b)           Mergers, Sale of Assets, Etc.  Fail to own 100% of the common
equity interest of any Material Subsidiary, free and clear of all Liens and
encumbrances, or merge or consolidate, or permit any Material Subsidiary to
merge or consolidate, with any Person or sell, assign, lease, transfer or
otherwise dispose of (whether in one transaction or a series of transactions),
or permit any Material Subsidiary to sell, assign, lease, transfer or otherwise
dispose of, all or substantially all of its assets or properties (whether now
owned or hereafter acquired) or any material asset or property to any Person,
except for the following (with such exceptions not being intended to
characterize the assets described therein as “material” or otherwise):  (i)
dispositions of receivables; (ii) dispositions arising in the ordinary course of
its business as conducted on the date hereof; (iii) dispositions of assets
having an aggregate fair market value of less than $20,000,000 in connection
with sale leaseback transactions with respect to such assets where the Borrower
or one of its Subsidiaries is the lessee of such assets; (iv) the merger of any
Material Subsidiary of the Borrower into any other wholly-owned Subsidiary of
the Borrower; and (v) the sale of UI’s Electric Systems Work Center Facility
located in Shelton, Connecticut.
 
 
33

--------------------------------------------------------------------------------

 
 
(c)           Dividend Restrictions.  Cause or permit any Material Subsidiary or
any Subsidiary of the Borrower that directly or indirectly owns equity interests
in any Material Subsidiary to enter into any agreement, contract, arrangement or
other obligation if the effect of such agreement, contract, arrangement or other
obligation is to impose any restriction on the ability of such Person to make or
declare any dividends or distributions to its shareholder that is more
restrictive than any such restriction existing on the date hereof.
 
(d)           Change in Nature of Business.  Make, or permit any Material
Subsidiary to make, any material change in the nature of its business as
conducted on the date hereof.
 
(e)           Additional Debt of the Borrower.  Create, incur or assume any Debt
after the date hereof, other than Debt (including the Debt of the Borrower
hereunder) not exceeding $500,000,000 in an aggregate principal amount at any
one time outstanding.
 
SECTION 5.03.   Financial Covenant.
 
So long as any Bank shall have any Commitment hereunder or any Advance shall
remain outstanding, the Borrower will maintain a ratio of Consolidated Debt to
Consolidated Capital, as of the last day of each March, June, September and
December, of not greater than 0.65 to 1.00.
 
ARTICLE VI
EVENTS OF DEFAULT
 
SECTION 6.01.   Events of Default.
 
If any of the following events (an “Event of Default”) shall occur and be
continuing:
 
(a)           The Borrower shall fail to pay any principal of any Advance when
due, or shall fail to pay any interest on any Advance or any other amounts
payable hereunder or under any other Loan Document within 3 Business Days of
when due; or
 
(b)           Any representation or warranty made, or deemed made, by the
Borrower herein or by the Borrower (or any of its officers) in connection with
this Agreement shall prove to have been incorrect in any material respect when
made or deemed made; or
 
(c)           The Borrower shall fail to perform or observe any of the covenants
and agreements contained in Section 5.02 or Section 5.03; or
 
(d)           The Borrower shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement or in any other Loan Document
on its part to be performed or observed and any such failure shall remain
unremedied for 10 days after written notice thereof shall have been given to the
Borrower by the Administrative Agent or any Bank; provided, however, it shall
not be an Event of Default if the Borrower fails to perform or observe the
covenant and agreement set forth in Section 5.01(i)(iv) if such Reportable
Event, either individually or together with any other such event or events,
could not reasonably be expected to have a material adverse effect on the
Borrower; or
 
 
34

--------------------------------------------------------------------------------

 
 
(e)           The Borrower or any Material Subsidiary shall fail to pay when due
any interest or principal due with respect to any Debt outstanding in the
principal or notional amount of at least $10,000,000, or any interest or premium
thereon in an aggregate amount of at least $10,000,000, when due (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise) and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; or any other default under
any agreement or instrument relating to any such Debt, or any other event, shall
occur and shall continue after the applicable grace period, if any, specified in
such agreement or instrument, if the effect of such default or event is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment), prior to the stated
maturity thereof; or
 
(f)           The Borrower or any Material Subsidiary shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any Material Subsidiary seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debts, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against such Person (but not instituted
by such Person) such proceeding shall continue undismissed or unstayed for a
period of 30 days, or any of the actions sought in such proceeding (including,
without limitation, the entry of an order for relief against, or the appointment
of a receiver, trustee, custodian or other similar official for, such Person or
any substantial part of the property of such Person) shall occur or such Person
shall consent to or acquiesce in any such proceeding; or such Person shall take
any corporate action to authorize any of the actions set forth above in this
subsection; or
 
(g)           Any judgment or order for the payment of money in excess of
$10,000,000 shall be rendered against the Borrower and enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or there
shall be any period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or
 
(h)           Any ERISA Event shall have occurred with respect to a Plan and, 30
days after notice thereof shall have been given to the Borrower by the
Administrative Agent or any Bank, such ERISA Event shall still exist; or
 
(i)           An Environmental Event shall have occurred that materially
adversely affects the assets, liabilities, financial condition, business,
operations or prospects of the Borrower and its Subsidiaries, taken as a whole;
or
 
(j)           A Change of Control shall occur;
 
 
35

--------------------------------------------------------------------------------

 
 
then, and in any such event, (i) each Eurodollar Rate Advance will, at the end
of the Interest Period applicable to such Advance, Convert to a Base Rate
Advance and (ii) the Administrative Agent (A) shall at the request, or may with
the consent, of the Majority Banks, declare the obligation of each Bank to make
and Convert Advances to be terminated, whereupon the same shall forthwith
terminate, and (B) shall at the request, or may with the consent, of the
Majority Banks, by notice to the Borrower, declare the Advances, all interest
thereon and all other amounts payable by the Borrower under this Agreement and
each other Loan Document to be forthwith due and payable, whereupon such
Advances, all such interest and all such amounts shall become and be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by the Borrower; provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to the Borrower under the Federal Bankruptcy Code, (A) the
obligation of each Bank to make and Convert Advances shall automatically be
terminated and (B) the Advances, all such interest and all such other amounts
payable by the Borrower shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.
 
ARTICLE VII
THE ADMINISTRATIVE AGENT
 
SECTION 7.01.   Authorization and Action.
 
Each Bank hereby appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent by the terms hereof, together with
such powers as are reasonably incidental thereto.  As to any matters not
expressly provided for by this Agreement, the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Majority Banks, and such
instructions shall be binding upon all Banks; provided, however, that the
Administrative Agent shall not be required to take any action that exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement or applicable law.
 
SECTION 7.02.   Administrative Agent’s Reliance, Etc.
 
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with this Agreement, except for its or their own
gross negligence or willful misconduct. Without limitation of the generality of
the foregoing, the Administrative Agent: (i) may treat the payee of any
promissory note delivered pursuant to Section 2.01(b) as the holder thereof
until the Administrative Agent receives written notice of the assignment or
transfer thereof signed by such payee and in form reasonably satisfactory to the
Administrative Agent; (ii) may consult with legal counsel (including counsel for
the Borrower), independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (iii) makes no warranty or representation to any Bank and shall not be
responsible to any Bank for any statements, warranties or representations made
in or in connection with this Agreement; (iv) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement on the part of the Borrower or to
inspect the property (including the books and records) of the Borrower or any of
its subsidiaries; (v) shall not be responsible to any Bank for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other instrument or document furnished pursuant hereto;
and (vi) shall incur no liability under or in respect of this Agreement by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telecopier, telegram, cable or telex) believed by it to be
genuine and signed or sent by the proper party or parties.
 
 
36

--------------------------------------------------------------------------------

 
 
SECTION 7.03.   JPMorgan and Affiliates.
 
With respect to its Commitment, and the Advances made by it, JPMorgan shall have
the same rights and powers under this Agreement as any other Bank, and may
exercise the same as though it were not the Administrative Agent; and the terms
“Bank” and “Banks” shall, unless otherwise expressly indicated, include JPMorgan
in its individual capacity.  JPMorgan and its Affiliates may accept deposits
from, lend money to, act as trustee under indentures of, and generally engage in
any kind of business with, the Borrower, any of its Subsidiaries and any Person
who may do business with or own securities of the Borrower or any such
Subsidiary, all as if JPMorgan were not the Administrative Agent and without any
duty to account therefor to the Banks.
 
SECTION 7.04.   Bank Credit Decision.
 
Each Bank acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Bank or any Person identified in this
Agreement and based on the financial statements referred to in Section 4.01
hereof and such other documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement.  Each
Bank also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.
 
SECTION 7.05.   Indemnification.
 
The Banks agree to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower), ratably according to the respective principal
amounts of the Advances held by each of them (or if no Advances are at the time
outstanding, ratably according to their Commitment Percentages), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
any action taken or omitted by the Administrative Agent under this Agreement,
provided that no Bank shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct.  Without limitation of the foregoing, each
Bank agrees to reimburse the Administrative Agent promptly upon demand for its
ratable share of any out-of-pocket expenses (including counsel fees) incurred by
the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, to the extent that
the Administrative Agent is not reimbursed for such expenses by the Borrower.
 
 
37

--------------------------------------------------------------------------------

 
 
SECTION 7.06.   Successor Administrative Agent.
 
The Administrative Agent may resign at any time by giving written notice thereof
to the Banks and the Borrower and may be removed at any time with or without
cause by the Majority Banks.  Upon any such resignation or removal, the Majority
Banks shall have the right to appoint a successor Administrative Agent.  If no
successor Administrative Agent shall have been so appointed by the Majority
Banks, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation or the Majority
Banks’ removal of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, which shall be a commercial bank organized under the laws
of the United States of America or of any State thereof and having a combined
capital and surplus of at least $250,000,000.  Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement.  After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement.
 
ARTICLE VIII
MISCELLANEOUS
 
SECTION 8.01.   Amendments, Etc.
 
No amendment or waiver of any provision of this Agreement or any other Loan
Document, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Majority Banks, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all the Banks, do any of the following:  (i) waive any of the
conditions specified in Section 3.01 hereof, (ii) increase the Commitment of any
Bank or subject any Bank to any additional obligations, (iii) reduce the
principal of, or interest on, the outstanding Advances or other amounts payable
hereunder or under any other Loan Document, (iv) postpone any date fixed for any
payment of principal of, or interest on, the outstanding Advances or other
amounts payable hereunder or under any other Loan Document, (v) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
outstanding Advances, or the number of Banks, that shall be required for the
Banks or any of them to take any action hereunder, (vi) amend or waive the
provisions for the sharing of payments among the Banks as set forth in Section
2.13 or (vii) amend the definition of Majority Banks or this Section 8.01; and
provided, further, that (A) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Banks required
above to take such action, affect the rights or duties of the Administrative
Agent under this Agreement, and (B) this Agreement may be amended and restated
without the consent of any Bank or the Administrative Agent if, upon giving
effect to such amendment and restatement, such Bank or the Administrative Agent,
as the case may be, shall no longer be a party to this Agreement (as so amended
and restated) or have any Commitment or other obligation hereunder and shall
have been paid in full all amounts payable hereunder and each other Loan
Document to such Bank or the Administrative Agent, as the case may be.
 
 
38

--------------------------------------------------------------------------------

 
 
SECTION 8.02.   Notices, Etc.
 
(a)           All notices and other communications provided for hereunder shall
be in writing (including telegraphic communication) and mailed, telecopied,
telexed, telegraphed or delivered, if to the Borrower, at its address at 157
Church Street, P.O. Box 1564, New Haven, Connecticut 06506-0901,
Attention:  Treasurer; facsimile no.: 203-499-2414; if to any Bank, at its
Domestic Lending Office specified opposite its name on Schedule I hereto; and if
to the Administrative Agent, at its address at 10 South Dearborn, 7th Floor,
Chicago, Illinois 60603, Attention: Loan Operations, Leonida Mischke, facsimile
no.: 888-292-9533, with a copy to (except in the case of the Notice of Borrowing
or any notice relating to Conversion) 10 South Dearborn, 9th Floor, Chicago,
Illinois 60603, Attention: John Zur, facsimile no.:312-732-1762; or, as to each
party, at such other address as shall be designated by such party in a written
notice to the other parties, provided that materials required to be delivered
pursuant to Section 5.01(i)(i), (ii) or (iii) shall be delivered to the
Administrative Agent as specified in Section 8.02(b) or as otherwise specified
to the Borrower by the Administrative Agent.  All such notices and
communications shall, when mailed, telecopied, telexed, telegraphed or e-mailed,
be effective when deposited in the mails, sent by telecopy or telex, delivered
to the telegraph company or confirmed by e-mail, respectively, addressed as
aforesaid, except that notices and communications delivered pursuant to Article
II or VII shall not be effective until received.
 
(b)           So long as JPMorgan or any of its Affiliates is the Administrative
Agent, materials required to be delivered pursuant to Section 5.01(i)(i), (ii)
and (iii) shall be delivered to the Administrative Agent in an electronic medium
in a format acceptable to the Administrative Agent and the Banks by e-mail at
large.corporate.agency@jpmchase.com.  The Borrower agrees that the
Administrative Agent may make such materials, as well as any other written
information, documents, instruments and other material relating to the Borrower,
any of its Subsidiaries or any other materials or matters relating to this
Agreement or any of the transactions contemplated hereby (collectively, the
“Communications”) available to the Banks by posting such notices on Intralinks
or a substantially similar electronic system (the “Platform”).  The Borrower
acknowledges that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Administrative Agent nor any of its Affiliates
warrants the accuracy, adequacy or completeness of the Communications or the
Platform and each expressly disclaims liability for errors or omissions in the
Communications or the Platform.  No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Administrative Agent
or any of its Affiliates in connection with the Platform.
 
 
39

--------------------------------------------------------------------------------

 
 
SECTION 8.03.   No Waiver; Remedies.
 
No failure on the part of any Bank or the Administrative Agent to exercise, and
no delay in exercising, any right hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right.  The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.
 
SECTION 8.04.   Costs, Expenses, Taxes and Indemnification.
 
(a)           The Borrower agrees to pay on demand all reasonable costs and
expenses in connection with the preparation, execution, delivery, modification
and amendment of this Agreement and the other documents to be delivered
hereunder, including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Administrative Agent with respect thereto and with
respect to advising the Administrative Agent as to its rights and
responsibilities under this Agreement and the other Loan Documents.  The
Borrower further agrees to pay on demand all costs and expenses of the
Administrative Agent and the Banks (including, without limitation, reasonable
fees and expenses of counsel for the Administrative Agent), in connection with
the enforcement (whether through negotiations, legal proceedings or otherwise)
of this Agreement and the other documents to be delivered hereunder, including,
without limitation, reasonable counsel fees and expenses of the Administrative
Agent and the Banks in connection with the enforcement of rights under this
Section 8.04(a).  In addition, the Borrower shall pay any and all stamp and
other taxes payable or determined to be payable in connection with the execution
and delivery of this Agreement and the other documents to be delivered
hereunder, and agrees to save the Administrative Agent and each Bank and their
Affiliates harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or omission to pay such taxes.
 
(b)           If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance is made other than on the last day of the Interest Period for such
Eurodollar Rate Advance, as a result of a payment or Conversion pursuant to
Section 2.07(d), 2.09 or 2.11 hereof, or any acceleration of the maturity of the
Advances pursuant to Section 6.01 hereof or if the Borrower fails to borrow or
Convert (including, without limitation, failure to borrow or Convert resulting
from any failure to fulfill on the date specified for such Borrowing or
Conversion the applicable conditions set forth in Article III hereof) in
accordance with notices delivered pursuant to Section 2.02 or 2.08 hereof or for
any other reason, the Borrower shall, upon demand by any Bank (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Bank any amounts required to compensate such Bank for any
additional losses, costs or expenses which it may reasonably incur as a result
of such payment or Conversion, including, without limitation, any loss
(including loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by any Bank
to fund or maintain such Eurodollar Rate Advance.
 
 
40

--------------------------------------------------------------------------------

 
 
(c)           The Borrower hereby agrees to indemnify and hold harmless each
Bank, the Administrative Agent, counsel to the Administrative Agent and their
respective officers, directors, partners, employees, Affiliates and advisors
(each, an “Indemnified Person”) from and against any and all claims, damages,
losses, liabilities, costs, or expenses (including reasonable attorney’s fees
and expenses, whether or not such Indemnified Person is named as a party to any
proceeding or is otherwise subjected to judicial or legal process arising from
any such proceeding and whether or not such proceeding is brought by the
Borrower or any of its Affiliates or any of their respective directors,
securityholders or creditors, an Indemnified Person or any other Person) that
any of them may incur or which may be claimed against any of them by any Person:
 
(i)             by reason of or in connection with the execution, delivery, or
performance of this Agreement, or the use by the Borrower of the proceeds of any
Advance; and
 
(ii)            in connection with or resulting from the utilization, storage,
disposal, treatment, generation, transportation, release, or ownership of any
Hazardous Material (A) at, upon, or under any property of the Borrower or any of
its Affiliates or (B) by or on behalf of the Borrower or any of its Affiliates
at any time and in any place.
 
(d)           The Borrower’s obligations under this Section 8.04 shall survive
the repayment of all amounts owing to the Banks and the Administrative Agent
hereunder and the termination of the Commitments.  If and to the extent that the
obligations of the Borrower under this Section 8.04 are unenforceable for any
reason, the Borrower agrees to make the maximum contribution to the payment and
satisfaction thereof which is permissible under applicable law.
 
(e)           To the extent permitted by applicable law, the Borrower may not
assert, and the Borrower hereby waives, any claim against any Indemnified Person
(i) for any damages arising from the use by unintended recipients of information
or other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet) arising out of, in
connection with, or as a result of, this Agreement or any transaction, agreement
or instrument contemplated hereby, any Advance or the use or intended use of the
proceeds thereof, unless such unintended recipient(s) obtained such information
or other materials as a result of the gross negligence or willful misconduct of
an Indemnified Person, or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any transaction, agreement or instrument contemplated hereby, any Advance or
the use or intended use of the proceeds thereof.
 
SECTION 8.05.   Right of Set-off.
 
Upon the occurrence and during the continuance of any Event of Default, each
Bank is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Bank to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement and the other Loan Documents, whether or
not such Bank shall have made any demand under this Agreement or such other Loan
Documents and although such obligations may be unmatured.  Each Bank agrees
promptly to notify the Borrower after any such set-off and application made by
such Bank, provided that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of each Bank under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that such Bank may have.
 
 
41

--------------------------------------------------------------------------------

 
 
SECTION 8.06.   Binding Effect; Participations and Assignments; No Fiduciary
Relationship.
 
(a)           This Agreement shall become effective when it shall have been
executed by the Borrower and the Administrative Agent and when the
Administrative Agent shall have been notified by each Bank that such Bank has
executed it and thereafter shall be binding upon and inure to the benefit of the
Borrower, the Administrative Agent and each Bank and their respective successors
and assigns, except that the Borrower shall not have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Banks.
 
(b)           Assignments by Banks.  Any Bank may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Advances at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
 
(i)            Minimum Amounts.
 
(A)          in the case of an assignment of the entire remaining amount of the
assigning Bank’s Commitment and/or the Advances at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Bank, an Affiliate of a Bank or an Approved Fund,
no minimum amount need be assigned; and
 
(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Bank subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed).
 
(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Bank’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned.
 
(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
 
(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Bank or an Affiliate of a Bank; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five Business Days
after having received proper written notice thereof; and
 
 
42

--------------------------------------------------------------------------------

 
 
(B)           the consent of the Administrative Agent (with each such consent
not to be unreasonably withheld or delayed) shall be required.
 
(iv)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.
 
(v)           No Assignment to Certain Persons.  No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) to any Defaulting Bank or any of its Subsidiaries, or any Person which, upon
becoming a Bank hereunder, would constitute any of the foregoing Persons
described in this clause (B).
 
(vi)           No Assignment to Natural Persons.  No such assignment shall be
made to a natural Person.
 
(vii)          Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Bank hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Advances previously
requested but not funded by the Defaulting Bank, to each of which the applicable
assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in
full all payment liabilities then owed by such Defaulting Bank to the
Administrative Agent and each Bank hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Advances in
accordance with its pro rata share of the Commitments.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Bank hereunder shall become effective under applicable law without
compliance with the provisions of this subsection, then the assignee of such
interest shall be deemed to be a Defaulting Bank for all purposes of this
Agreement until such compliance occurs.
 
 
43

--------------------------------------------------------------------------------

 
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Bank under this Agreement,
and the assigning Bank thereunder shall, to the extent of the interest assigned
by such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Bank’s rights and obligations under this Agreement, such Bank shall
cease to be a party hereto) but shall continue to be entitled to the benefits of
Sections  2.06, 2.10, 2.14 and 8.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Bank will constitute a waiver or release of any claim of any
party hereunder arising from that Bank’s having been a Defaulting Bank.  Any
assignment or transfer by a Bank of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Bank of a participation in such rights and
obligations in accordance with subsection (d) of this Section.
 
(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices in the
United States of America a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Banks,
and the Commitments of, and principal amounts (and stated interest) of the
Advances owing to, each Bank pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Banks shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Bank hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower and any Bank, at any reasonable time
and from time to time upon reasonable prior notice.
 
(d)           Participations.  Any Bank may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Bank’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Advances owing to it); provided that (i)
such Bank’s obligations under this Agreement shall remain unchanged, (ii) such
Bank shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the Borrower, the Administrative Agent
and Banks shall continue to deal solely and directly with such Bank in
connection with such Bank’s rights and obligations under this Agreement, and
(iv) such Bank shall remain the holder of any promissory notes held pursuant to
Section 2.01(b) for all purposes of this Agreement.  For the avoidance of doubt,
each Bank shall be responsible for the indemnity under Section 7.05 with respect
to any payments made by such Bank to its Participant(s).
 
 
44

--------------------------------------------------------------------------------

 
 
Any agreement or instrument pursuant to which a Bank sells such a participation
shall provide that such Bank shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Bank will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in clauses (i) through (vi) of
Section 8.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.06, 2.10, 2.14 and
8.04(b) (subject to the requirements and limitations therein, including the
requirements under Section 2.14(f) (it being understood that the documentation
required under Section 2.14(f) shall be delivered to the participating Bank)) to
the same extent as if it were a Bank and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Section 8.06(f) as if it were an
assignee under subsection (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Section 2.06, 2.10 or 2.14, with respect to
any participation, than its participating Bank would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Bank that sells a participation shall (i)
withhold or deduct from each payment to the holder of such participation the
amount of any Tax required to be withheld under applicable laws to be withheld
or deducted from such payment, to the extent such amount was not withheld or
deducted (or required by applicable law to be withheld or deducted) therefrom by
a Withholding Agent, (ii) pay the Tax so withheld or deducted by it to the
appropriate taxing authority in accordance with applicable law and (iii)
indemnify each Withholding Agent for any losses, costs and expenses that such
Withholding Agent may incur as a result of any failure to so withhold or deduct
and pay any such Tax.  Each Bank that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 8.06(f)(ii) with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 8.05 as though it were a Bank; provided that
such Participant agrees to be subject to Section 2.13 as though it were a
Bank.  Each Bank that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Advances or other obligations
under the Loan Documents (the “Participant Register”); provided that no Bank
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Bank
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
 
(e)           Certain Pledges.  Any Bank may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Bank, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Bank from any of its obligations hereunder or
substitute any such pledgee or assignee for such Bank as a party hereto.
 
(f)           Mitigation Obligations and Replacement of Banks.
 
(i)           If any Bank requests compensation under Section 2.10, or requires
the Borrower to pay any Indemnified Taxes or additional amounts to any Bank or
any Governmental Authority for the account of any Bank pursuant to
Section  2.14, then such Bank shall (at the request of the Borrower) use
reasonable efforts to designate a different Applicable Lending Office for
funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if such
designation or assignment (A) would eliminate or reduce amounts payable pursuant
to Section 2.10 or 2.14, as the case may be, in the future, and (B) would not
subject such Bank to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Bank.  The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Bank in connection with any such designation
or assignment.
 
 
45

--------------------------------------------------------------------------------

 
 
(ii)           If any Bank requests compensation under Section 2.10, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Bank or any Governmental Authority for the account of any Bank pursuant to
Section 2.14 and, in each case, such Bank has declined or is unable to designate
a different Applicable Lending Office in accordance with paragraph (i) above, or
if any Bank is a Defaulting Bank, then the Borrower may, at its sole expense and
effort, upon notice to such Bank and the Administrative Agent, require such Bank
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, this Section 8.06), all of
its interests, rights (other than its existing rights to payments pursuant to
Section 2.10 or Section 2.14) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Bank, if a Bank accepts such
assignment); provided that:
 
(A)          the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in subsection (b)(iv) above;
 
(B)           such Bank shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 8.04(b)) from the assignee (to the extent of such
outstanding principal and accrued interest) or the Borrower (in the case of all
other amounts);
 
(C)           in the case of any such assignment resulting from a claim for
compensation under Section 2.10 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(D)          such assignment does not conflict with applicable law.
 
A Bank shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
 
(g)           The Borrower agrees that the Credit Parties do not have any
fiduciary, advisory or agency relationship with the Borrower and are not
advising the Borrower as to any legal, accounting, regulatory or tax matters as
a result of the transactions contemplated by this Agreement.  The Borrower
waives, to the fullest extent permitted by law, any claims it may have against
the Credit Parties for breach of fiduciary duty or alleged breach of fiduciary
duty and agrees that the Credit Parties will have no liability (whether direct
or indirect) to the Borrower in respect of such a fiduciary duty claim or to any
Person asserting a fiduciary duty claim on the Borrower’s behalf, including the
Borrower’s equity holders, employees or creditors.
 
 
46

--------------------------------------------------------------------------------

 


SECTION 8.07.   Confidentiality
 
(a)           Each of the Administrative Agent and each Bank agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any regulatory
authority, (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (A) any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement or (B)  any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower or
(viii) to the extent such Information (A) becomes publicly available other than
as a result of a breach of this Section or (B) becomes available to the
Administrative Agent or the Banks on a nonconfidential basis from a source other
than the Borrower or (ix) on a confidential basis to the CUSIP Service Bureau or
any similar agency (including any self-regulatory authority) in connection with
the issuance and monitoring of CUSIP numbers with respect to the Agreement.
 
(b)           For purposes of this Section 8.07 the term “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent or
the Banks on a nonconfidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
SECTION 8.08.   Governing Law; Consent to Jurisdiction; Waiver of Jury Trial;
Certain Disclosures.
 
(a)           This Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.
 
(b)           The Borrower hereby irrevocably (i) submits to the jurisdiction of
any New York State or Federal court sitting in New York City in any action or
proceeding arising out of or relating to this Agreement, (ii) agrees that all
claims in respect of such action or proceeding may be heard and determined in
such New York State or Federal court, (iii) waives, to the fullest extent it may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding and (iv) waives all right to trial by jury in any
action, proceeding or counterclaim arising out of or relating to this Agreement
or any other instrument or document delivered hereunder or thereunder.  The
Borrower irrevocably consents to the service of any and all process in any such
action or proceeding by the mailing of copies of such process to the Borrower at
its address specified in Section 8.02 hereof.  The Borrower agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
 
 
47

--------------------------------------------------------------------------------

 
 
(c)           Nothing in this Section shall affect the right of the
Administrative Agent or the Banks to serve legal process in any other manner
permitted by law or affect the right of the Administrative Agent or the Banks to
bring any action or proceeding against the Borrower or its property in the
courts of any other jurisdictions.
 
SECTION 8.09.   Execution in Counterparts.
 
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.
 
SECTION 8.10.   USA PATRIOT Act Notice.
 
Each Bank that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Bank) hereby notifies
the Borrower that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Bank or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.
 
SECTION 8.11.   Defaulting Banks.
 
Notwithstanding any provision of this Agreement to the contrary, if any Bank
becomes a Defaulting Bank, then for so long as such Bank is a Defaulting Bank,
the Commitment of such Defaulting Bank shall not be included in determining
whether the Majority Banks have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 8.01); provided, that the foregoing shall not apply to the vote of a
Defaulting Bank in the case of an amendment, waiver or other modification
pursuant to clauses (i) through (vi) of Section 8.01.  Notwithstanding the
foregoing, in the event that there is only one Bank that is party to this
Agreement and such Bank is a Defaulting Bank, then at the discretion of the
Borrower, such Bank may be included in determining whether the Majority Banks
have taken or may take any action hereunder.
 
[Signature pages follow]
 
 
48

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 

 
UIL HOLDINGS CORPORATION
       
By
/s/ Richard J. Nicholas
   
Name:  Richard J. Nicholas
   
Title:   Executive Vice President and
   
Chief Financial Officer
       
JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Bank
       
By
/s/ John E. Zur III
   
Name:  John E. Zur III
   
Title:  Authorized Officer



[SIGNATURE PAGE TO UNITED ILLUMINATING CREDIT AGREEMENT]
 
 
S-1

--------------------------------------------------------------------------------

 


SCHEDULE I


$100,000,000 Credit Agreement


UIL Holdings Corporation


Name of Bank
Domestic Lending Office
 
Eurodollar Lending Office
 
Commitment
           
 
 
JPMorgan Chase Bank, N.A.
Mid Corp Loan & Agency
10 South Dearborn
Chicago, Illinois 60603
Attention: Leonida Mischke
Telephone:
Telecopier: (888) 292-9533
E-Mail: JPM.Agency.Servicing.4@jpmchase.com
 
Mid Corp Loan & Agency
10 South Dearborn
Chicago, Illinois 60603
Attention: Leonida Mischke
Telephone:
Telecopier: (888) 292-9533
E-Mail: JPM.Agency.Servicing.4@jpmchase.com
  $ 100,000,000  

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 5.02


EXISTING LIENS


None
 
 

--------------------------------------------------------------------------------